Exhibit 10.20

FRIENDLY ICE CREAM CORPORATION
ANNUAL INCENTIVE PLAN
CORPORATE

 

1.

 

DEFINITIONS:

 

The following terms shall have the meanings set forth in this section:

 

 

 

 

 

 

 

AIP:

 

The Annual Incentive Plan.

 

 

 

 

 

 

 

Board of Directors:

 

The Board of Directors of Friendly Ice Cream Corporation.

 

 

 

 

 

 

 

Bonus Year:

 

The Bonus Year is the fiscal year 2006.

 

 

 

 

 

 

 

Company:

 

The Company is Friendly Ice Cream Corporation.

 

 

 

 

 

 

 

Eligible Employee:

 

Eligible Employees are Corporate Officers, Directors, Employees in pay grades
107 and 108, and others of the Company as so designated by the Review Committee
and must be in good standing and employed in an approved AIP position on the
bonus payment date. An employee in good standing is that which has a current
performance rating of at least “Meets Standard”, is not currently on probation,
and has not received a disciplinary warning notice or letter during the current
bonus period and up through the bonus payment date.

 

 

 

 

 

 

 

Corporate Operating EBITDA Target:

 

The Earnings Before Bonus Expense, Interest, Taxes, Depreciation, and
Amortization Target of the Company as identified in the operating plan approved
by the Board of Directors, or Compensation Committee, if so designated, for the
Bonus Year.

 

 

 

 

 

 

 

Participating Employee:

 

A Participating Employee is an Eligible Employee who is approved by the Review
Committee to participate in the plan.

 

 

 

 

 

 

 

Qualified Base Salary:

 

The Qualified Base Salary is the base salary earned during the Bonus Year.
Generally, this is W-2 earnings less executive match, incentive awards, and
other non-salary payments.

 

 

 

 

 

 

 

Review Committee:

 

The Review Committee consists of the CEO and President, the Executive Vice
President of Administration and CFO, and the Vice President, Human Resources.

 

 

 

 

 

2.

 

PURPOSE:

 

To provide additional incentive to Eligible Employees that is directly tied to
Corporate results.

 

 

 

 

 

3.

 

CORPORATE FINANCIAL PERFORMANCE FACTOR:

 

The Corporate Financial Performance Factor is a function of the Corporate
Operating EBITDA Target. The relationship between levels of achievement and
company performance results is contained in a schedule developed each year based
on the business plan approved by the Board of Directors or Compensation
Committee, if so designated. The schedule identifies the minimum acceptable
performance which will generate incentive funds and scales upward to a maximum
level. There is also a maximum level of performance for results over which there
would be no additional incentive earned.

 


--------------------------------------------------------------------------------


 

4.

 

TARGET BONUS PERCENTAGE:

 

The Review Committee, in its sole discretion, approves the Individual Target
Bonus Percentage.

 

 

 

 

 

5.

 

BONUS AWARD FACTOR:

 

The Bonus Award Factor is determined by multiplying the Qualified Base Salary of
the Participating Employee times the Target Bonus Percentage for such
Participating Employee.

 

 

 

 

 

6.

 

BONUS AMOUNT:

 

The Bonus Amount is determined by multiplying the Bonus Award Factor by the
Corporate Financial Performance Factor.

 

 

 

 

 

7.

 

CONDITIONS PRECEDENT TO ANY BONUS TO ANY PARTICIPATING EMPLOYEE:

 

Approval by the Board of Directors or Compensation Committee, if so designated,
in its sole and exclusive discretion, of the actual Bonus Award for each Officer
and the total pool to be awarded. If approved, bonuses will generally be paid on
or before March 31, 2007.

 

 

 

 

 

8.

 

ADMINISTRATION OF AIP:

 

The Review Committee shall administer the AIP. Any and all disputes or
disagreements arising under the AIP shall be presented to the Review Committee.
The decision of the Review Committee shall be final.

 

 

 

 

 

9.

 

MODIFICATION OR TERMINATION OF AIP AND PARTICIPATION:

 

The AIP does not constitute a contract of employment or an unconditional promise
of payment. Participation by an Eligible Employee in any one Bonus Year does not
confer an unqualified right to participate in succeeding Bonus Years regardless
of a modification, or absence thereof, in grade, salary, position or
responsibility. The AIP is subject to modification, termination and annual
renewal by the Board of Directors or the Compensation Committee, if so
designated, in its sole discretion, without any notice to Participating
Employees.

 

 

 

 

 

10.

 

DISABILITY, DEATH AND RETIREMENT:

 

Participating Employees who are disabled, die, or retire during any Bonus Year
may receive a pro rata bonus for the period during which such Participating
Employee was actively employed.

 

 

 

 

 

11.

 

MISCELLANEOUS:

 

The Review Committee, the Board of Directors, Compensation Committee, the
Company, and its officers and employees shall not be liable for any action taken
in good faith in administering and interpreting the AIP.

 

 

 

 

 

 

 

 

 

The payment you receive will be subject to appropriate statutory wage deductions
and such other deductions normally made for employees of Friendly’s. In
addition, any financial obligation you have to Friendly’s can be deducted.

 

 

 

 

 

 

 

 

 

The Board of Directors or the Compensation Committee, if so designated, in its
sole discretion, may modify, including, but not limited to, increasing or
decreasing the Corporate Financial Performance Factor Target at any time during
the Bonus Year.

 

2


--------------------------------------------------------------------------------